UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7676



ROBERT CECIL BOOKER,

                                              Plaintiff - Appellant,

          versus


SERGEANT JARRETT; OTHER UNKNOWN CORRECTIONAL
OFFICERS, at the South Central Regional Jail,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-05-2-2)


Submitted: January 19, 2006                 Decided:   January 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Cecil Booker, Appellant Pro Se.  Chad Marlo Cardinal,
Assistant Attorney General, Charleston, West Virginia, for
Appellees


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Cecil Booker appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.     The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised Booker that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Booker failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).     Booker has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -